DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, with claims 1-9, 11-14, and 16-20 amended.

Specification
Examiner acknowledges the amendment to the Specification filed on April 05, 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, and 11-19 of U.S. Patent No. 

The following is to compare claims 1-7 and 10-20 of instant application with claims 1, 3-8, and 11-19 of U.S. Patent No.: 10,504,870 B2, hereinafter, “870”.

Instant Application
Patent No.: 10,504,870 B2 (hereinafter ‘870)
Claim 1
A package structure, comprising:
a first substrate having a first contact pad and a second contact pad on a first surface;
a second substrate having a third contact pad and a fourth contact pad on a second surface;
a first joint interposed between the first contact pad and the third contact pad, the first joint comprising a first conductive pillar bonded to the first contact pad by a first solder element, the first conductive pillar bonded to the third contact pad by a second solder element, wherein the first solder element extends between the first conductive pillar and the first contact pad, wherein the second solder element extends between the first conductive pillar and the third contact pad;
a second joint interposed between the second contact pad and the fourth contact pad, the second joint comprising a second conductive pillar bonded to the second contact pad by a third solder element, the second conductive pillar bonded to the fourth contact pad by a fourth solder element, wherein the third solder element extends between the second conductive pillar and the second contact pad, wherein the fourth solder element extends between the second conductive pillar and the fourth contact pad, wherein the first conductive pillar has a different shape than the second conductive pillar; and
a protective layer along sidewalls of the first conductive pillar and the second conductive pillar, wherein the second solder element directly contacts the protective layer.

A method for forming a package structure, the method comprising:
providing a first substrate having a plurality of contact pads formed thereon;
applying a first solder on the plurality of contact pads;
providing a support substrate having a plurality of cavities;
disposing a plurality of first conductive pillars in respective ones of the plurality of cavities;
disposing a plurality of second conductive pillars in respective ones of the plurality of cavities, wherein a shape of the plurality of first conductive pillars is different than a shape of the plurality of second conductive pillars;
attaching the plurality of first conductive pillars and the plurality of second conductive pillars to the plurality of contact pads by the first solder using a first reflow process, the first solder extending between the plurality of contact pads and corresponding ones of the plurality of first conductive pillars and the plurality of second conductive pillars;
after attaching the plurality of first conductive pillars and the plurality of second conductive pillars, forming a protective layer along sidewalls of the plurality of first conductive pillars and the plurality of second conductive pillars; and
after attaching the plurality of first conductive pillars, bonding a second substrate to the plurality of first conductive pillars and the plurality of second conductive pillars with a second solder, wherein the second solder extends along sidewalls of the plurality of first conductive pillars and the plurality of second conductive pillars, wherein the second solder directly contacts the protective layer adjacent a first pillar of the plurality of first conductive pillars, wherein after bonding the second substrate the first solder completely separates the plurality of first conductive pillars from the plurality of contact pads and the second solder completely separates the plurality of first conductive pillars from contact pads of the second substrate.

The package structure of claim 1 further comprising an insulating layer over the first substrate, wherein the first solder extends through the insulating layer.
Claim 3
The method of claim 1, wherein the first solder extends through an insulating layer.
Claim 3
The package structure of claim 2, wherein the first conductive pillar has a width less than a width of the first solder element extending through the insulating layer.

The method of claim 4, wherein the plurality of first conductive pillars has a width less than a width of the first solder extending through the insulating layer.

The package structure of claim 1, wherein the first conductive pillar has a non-uniform width.
Claim 5
The method of claim 1, wherein the plurality of first conductive pillars has a non-uniform width.
Claim 5
The package structure of claim 1, wherein the first solder element does not contact the second solder element.
Claim 6
The method of claim 1, wherein after bonding the second substrate, the first solder does not contact the second solder.
Claim 6
The package structure of claim 1, wherein the first solder element has a higher reflow temperature than the second solder element.
Claim 7
The method of claim 1, wherein the first solder has a higher reflow temperature than the second solder.
Claim 7
The package structure of claim 1, wherein the fourth solder element does not directly contact the protective layer.
Claim 8
The method of claim 1, wherein the second solder does not directly contact the protective layer adjacent a second pillar of the plurality of second conductive pillars.
Claim 10
A package structure, comprising:
a first substrate, the first substrate having first contact pad, a first conductive material on the first contact pad, a second contact pad, and a second conductive material on the second contact pad;
a second substrate, the second substrate having third contact pad, a third conductive material on the third contact pad, a fourth contact pad, and a fourth conductive material on the fourth contact pad;
a first conductive pillar interposed between the first conductive material on the first contact pad and the third conductive material on the third contact pad, wherein the first conductive material completely separates the first conductive pillar from the first contact pad, wherein the third conductive material completely separates the first conductive pillar from the third contact pad, the third conductive material extends along sidewalls of the first conductive pillar;
a second conductive pillar interposed between the second conductive material on the second contact pad and the fourth conductive material on the fourth contact pad, wherein the second conductive material completely separates the second conductive pillar from the second contact pad, wherein the fourth conductive material completely separates the second conductive pillar from the fourth contact pad, wherein the fourth conductive material extends along sidewalls of the second conductive pillar; and
a protective layer over the first substrate, the protective layer completely covering the first conductive material and the second conductive material, wherein at least a portion of sidewalls of the third conductive material and the fourth conductive material are free of the protective layer, wherein the third conductive material directly contacts the protective layer, wherein the fourth conductive material does not directly contact the protective layer.

A method for forming a package structure, the method comprising:
applying a first conductive material to a first contact pad and applying a second conductive material to a second contact pad of a first substrate;
after applying the first conductive material to the first contact pad and the second conductive material to the second contact pad, attaching a first conductive pillar to the first conductive material on the first contact pad and attaching a second conductive pillar to the second conductive material on the second contact pad;
after attaching the first conductive pillar and the second conductive pillar, forming a protective layer over the first substrate, the protective layer completely covering the first conductive material and the second conductive material; and
attaching a second substrate to the first conductive pillar and the second conductive pillar, the second substrate having a third contact pad and a third conductive material on the third contact pad and having a fourth contact pad and a fourth conductive material on the fourth contact pad, wherein after attaching the second substrate the first conductive material completely separates the first conductive pillar from the first contact pad, the second conductive material completely separates the second conductive pillar from the second contact pad, the third conductive material completely separates the first conductive pillar from the third contact pad, and the fourth conductive material completely separates the second conductive pillar from the fourth contact pad, wherein after attaching the second substrate, at least a portion of sidewalls of the second conductive material are free of the protective layer, the third conductive material extends along sidewalls of the first conductive pillar, and the fourth conductive material extends along sidewalls of the second conductive pillar, the third conductive material directly contacts the protective layer, and the fourth conductive material does not directly contact the protective layer.

The package structure of claim 10, wherein the first contact pad is partially covered with a first insulating layer, the first conductive material extending through the first insulating layer to the first contact pad.
Claim 12
The method of claim 11, wherein the first contact pad is partially covered with a first insulating layer, the first conductive material extending through the first insulating layer to the first contact pad.
Claim 12
The package structure of claim 10, wherein the protective layer contacts sidewalls of the first conductive pillar.
Claim 13
The method of claim 11, wherein the protective layer contacts sidewalls of the first conductive pillar.
Claim 13
The package structure of claim 10, wherein the first conductive material has a higher reflow temperature than the third conductive material.
Claim 14
The method of claim 11, wherein the first conductive material has a higher reflow temperature than the third conductive material.
Claim 14
The package structure of claim 10, wherein the second conductive pillar has a different shape than the first conductive pillar.

The method of claim 11, wherein the second conductive pillar has a different shape than the first conductive pillar.

A package structure, comprising:
a first substrate having a first contact pad and a second contact pad;
a second substrate having a third contact pad and a fourth contact pad;
a first conductive pillar interposed between the first contact pad and the third contact pad, the first conductive pillar being attached to the first contact pad by a first conductive material, the first conductive pillar being attached to the third contact pad by a third conductive material, wherein the first conductive pillar is spaced apart from the first contact pad and the third contact pad;
a second conductive pillar interposed between the second contact pad and the fourth contact pad, the second conductive pillar being attached to the second contact pad by a second conductive material, the second conductive pillar being attached to the fourth contact pad by a fourth conductive material, wherein the second conductive pillar is spaced apart from the second contact pad and the fourth contact pad; and
a protective layer on the first substrate, the first conductive pillar and the second conductive pillar protruding through the protective layer, wherein the third conductive material directly contacts the protective layer, the fourth conductive material being spaced apart from the protective layer.

A method for forming a package structure, comprising:
applying a first conductive material to a first contact pad of a first substrate;
after applying the first conductive material to the first contact pad, reflowing the first conductive material and attaching a first end of a first conductive pillar to the first conductive material;
after reflowing the first conductive material, forming a protective layer on the first substrate, the first conductive pillar protruding through the protective layer; and
after forming the protective layer, reflowing a second conductive material attaching a second end of the first conductive pillar to a second contact pad of a second substrate, thereby bonding the first substrate to the second substrate, wherein after reflowing the second conductive material the first conductive pillar is spaced apart from the first contact pad and the second contact pad, wherein the second conductive material contacts sidewalls of the first conductive pillar, wherein the first conductive material has a higher reflow temperature than the second conductive material, wherein the second conductive material directly contacts the protective layer; and
attaching the first substrate to the second substrate using a second conductive pillar, wherein attaching the first substrate to the second substrate using the second conductive pillar comprises:
attaching the second conductive pillar to a third contact pad on the first substrate with a third conductive material; and
attaching the second conductive pillar to a fourth contact pad on the second substrate with a fourth conductive material, wherein the fourth conductive material extends along sidewalls of the second conductive pillar, the fourth conductive material being spaced apart from the protective layer.

The package structure of claim 15, wherein the third conductive material contacts sidewalls of the first conductive pillar, wherein the fourth conductive material contacts sidewalls of the second conductive pillar.


The package structure of claim 15, wherein the first conductive material has a higher reflow temperature than the third conductive material.

Claim 18
The package structure of claim 15, wherein the protective layer completely covers the first conductive material and the second conductive material.
Claim 17The method of claim 17, wherein the protective layer completely covers the first conductive material.
Claim 19
The package structure of claim 15, further comprising an insulating layer interposed between the protective layer and the first contact pad, wherein the first conductive material contacts the insulating layer.
Claim 18
The method of claim 17, wherein the protective layer is formed on an insulating layer, wherein the first conductive material contacts the insulating layer.
Claim 20
The package structure of claim 15, wherein the first conductive pillar has a different shape than the second conductive pillar.

The method of claim 17, wherein the first conductive pillar has a different shape than the second conductive pillar.


As shown in the comparison chart above, although independent claims 1, 10, and 15 of instant application and claims 1, 11, and 16 of ‘870 are not identical, they are not patentably distinct from each other. Claims 1, 11, and 16 of '870 recites all the limitations of claims 1, 10, and 15 of instant application respectively. Besides, claims 1, 11, and 16 of '870 further recite detailed process including process order and process techniques etc.. It appears that they are not the same invention because narrower vs. broader claimed limitations; thus they are not patentably distinct.

Claim Objections
Examiner acknowledges the amendment to claim 1 filed on April 05, 2021. The claim objections in the previous Office Action filed on January 07, 2021 are hereby withdrawn.

Claim Rejections - 35 USC § 112

Examiner acknowledges the amendments of claims 2-9, 11-14, and 16-20 filed on April 05, 2021. The 35 U.S.C. § 112 rejections in the previous Office Action filed on January 07, 2021 are hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ayotte et al. (US PG-PUB No.: 2014/0183723 A1, hereinafter, “Ayotte”), prior art of .
Regarding claim 1, A package structure (see Ayotte, FIG. 5L), comprising:
a first substrate (350, FIG. 5L) having a first contact pad (left 355, ¶ [0033]) and a second contact pad (middle 355, ¶ [0033]) on a first surface (bottom surface of 350);
a second substrate (375+365+420, FIG. 5L) having a third contact pad (405, ¶ [0035]) and a fourth contact pad (410, ¶ [0035]) on a second surface (top surface of 375+365+420, the sop surface is a curved surface);
a first joint (330, FIG. 5L) interposed between the first contact pad (left 355) and the third contact pad (405), the first joint (330) comprising a first conductive pillar (330, ¶ [0035]) bonded to the first contact pad (left 355) by a first solder element (not shown, but described in ¶ [0034]), the first conductive pillar (330) bonded to the third contact pad (405) by a second solder element (not shown, but described in ¶ [0034]), wherein the first solder element extends between the first conductive pillar (330) and the first contact pad (left 355), wherein the second solder element extends between the first conductive pillar (330) and the third contact pad (405, since the first and second solder elements are to bond the first conductive pillar and the first and third contact pads, the solder elements extend between);
a second joint (345, FIG. 5L) interposed between the second contact pad (middle 355) and the fourth contact pad (410), the second joint (345) comprising a second conductive pillar (345) bonded to the second contact pad (middle 355) by a third solder element (not shown, but described in ¶ [0034]), the second conductive pillar (345) bonded to the fourth contact pad (410) by a fourth solder element (not shown, but 
Ayotte is silent regarding a protective layer along sidewalls of the first conductive pillar and the second conductive pillar, wherein the second solder element directly contacts the protective layer.
However, Hsu discloses a package structure (see Hsu, FIG. 1), comprising a protective layer (140, FIG. 1) completely between a first substrate (110, FIG. 1) and a second substrate (120, FIG. 1) along sidewalls of a conductive pillar (112, ¶ [0003]), wherein a second solder element (150, ¶ [0003]) extending between the conductive pillar and a contact pad (122, FIG. 1) directly contacts the protective layer (140, FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a protective layer completely between 350 and 365+370+420 along sidewalls of Ayotte’s first conductive pillar and the second conductive pillar, and form Ayotte’s first/second/third/fourth solder elements extending between first/second conductive pillars and first/third/second/fourth contact pads, as taught by Hsu, in order to bond the device and further protect the devices. Accordingly, the second solder element directly contacts the protective layer.

claim 5, Ayotte in view of Hsu discloses the package structure of claim 1, wherein the first solder element (not shown; Ayotte, ¶ [0034]) does not contact the second solder element (not shown; Ayotte, ¶ [0034] and FIG. 5L).

Regarding claim 6, Ayotte in view of Hsu discloses the package structure of claim 1.
Ayotte fails to explicitly disclose that the first solder element has a higher reflow temperature than the second solder element.
However, Ayotte discloses that a first reflow involving the first solder element is performed at a higher temperature than a second reflow involving the second solder element (see Ayotte, ¶ [0037]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the first solder with a higher reflow temperature than the second solder, so that the first solder does not melt during the second reflow.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ayotte et al. (US PG-PUB No.: 2014/0183723 A1, hereinafter, “Ayotte”), prior art of record, in view of Hsu et al. (US PG-Pub No.: 2011/0215467 A1, hereinafter, “Hsu”), prior art of record, as applied to claim 1 above, and further in view of Scandiuzzo et al. (US PG-Pub No.: 2012/0262231, hereinafter, “Scandiuzzo”), prior art of record.
Regarding claim 2, Ayotte in view of Hsu discloses the package structure of claim 1.

However, Scandiuzzo discloses a package structure (see Scandiuzzo, FIG. 7), comprising an insulating layer (12, ¶ [0062]) over a substrate (6, flipping FIG. 7), wherein a first solder (43, ¶ [0099]) extends through the insulating layer (12, FIG. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form an insulating layer similar to 12 in Scandiuzzo’s FIG. 7 directly on top of Ayotte’s first substrate, in order to protect the first substrate (see Scandiuzzo, ¶ [0062]).

Regarding claim 3, Ayotte in view of Hsu and Scandiuzzo discloses the package structure of claim 2.
Ayotte in view of Hsu is silent regarding that the first conductive pillar has a width less than a width of the first solder element extending through the insulating layer.
Scandiuzzo, however, discloses that a conductive pillar (42) has a width less than a width of the first solder (43) extending through the insulating layer (12, FIG. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Ayotte’s plurality of conductive pillars having a width less than a width of the first solder extending through the insulating layer, as taught by Scandiuzzo, in order to improve the adhesion property with a large bonding area.

Claims 4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ayotte et al. (US PG-PUB No.: 2014/0183723 A1, hereinafter, “Ayotte”), prior art of record, in view of Hsu et al. (US PG-Pub No.: 2011/0215467 A1, hereinafter, “Hsu”), prior art of record, as applied to claim 1 above, and further in view of Chuang et al. (US PG-Pub No.: 2011/0186986 A1, hereinafter, “Chuang”), prior art of record.
Regarding claim 4, Ayotte in view of Hsu discloses the package structure of claim 1.
Ayotte in view of Hsu is silent regarding that the first conductive pillar has a non-uniform width.
Chuang, however, discloses a package structure (see Chuang, FIG. 2), comprising a conductive pillar (208+210, ¶ [0027]) with a non-uniform width (FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the first conductive pillar of Ayotte in view of Hsu having a non-uniform width, as taught by Chuang, in order to decrease the stress (Chuang, ¶ [0004]).

Regarding claim 8, Ayotte in view of Hsu discloses the package structure of claim 1.
Ayotte in view of Hsu is silent regarding that the first conductive pillar or the second conductive pillar in a cross-sectional view is "T" shaped.
Chuang, however, discloses a package structure (see Chuang, FIG. 2), comprising a conductive pillar (208+210, ¶ [0027]) with a T-shaped cross-section (FIG. 2).


Regarding claim 9, Ayotte in view of Hsu and Chuang discloses the package structure of claim 8, wherein the first conductive pillar or the second conductive pillar (Ayotte’ 345) in a cross-sectional view is rectangular (Ayotte, FIG. 5L).

Allowable Subject Matter
Claims 10-20 would be allowable if overcoming the double-patenting rejections set forth in this Office action. Claim 7 would be allowable if overcoming the double-patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 7, in particular, the fourth solder element does not directly contact the protective layer.
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 10, in particular, at least a portion of sidewalls of the third conductive material and the fourth conductive material are free of the protective layer, 
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 15, in particular, the third conductive material directly contacts the protective layer, the fourth conductive material being spaced apart from the protective layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/LEX H MALSAWMA/Primary Examiner, Art Unit 2892